Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                      December 11, 2018



      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
    EVERI PAYMENTS, INC., successor in                             No. 50791-9-II
    interest to, and formerly known as,
    GLOBAL CASH ACCESS, INC.,

                               Appellant,

          v.

    WASHINGTON STATE DEPARTMENT                               PUBLISHED OPINION
    OF REVENUE,

                               Respondent.

         WORSWICK, J. — Everi Payments Inc., (Everi), a corporation that provides cash access

services at tribal casinos, appeals a superior court summary judgment order dismissing Everi’s

complaint for a business and occupational (B&O) tax refund. Everi argues that the B&O tax at

issue is improper because the tax is preempted by federal law through the Indian Gaming

Regulatory Act (IGRA), the Indian Trader Statutes, and the Bracker1 balancing test, and that the

tax is inconsistent with Department of Revenue Rule 192(7). Alternatively, Everi argues that if

the B&O tax is not completely preempted, there is a question of material fact as to the amount of

B&O tax Everi is obligated to pay because it was acting as the tribes’ agent when it received

some of its revenue.



1
 The Bracker test balances federal, tribal, and state interests to determine whether federal law
preempts state authority over conduct on tribal lands. White Mountain Apache Tribe v. Bracker,
448 U.S. 136, 142-45, 100 S. Ct. 2578, 65 L. Ed. 2d 665 (1980).
No. 50791-9-II


         We hold that the B&O tax assessed against Everi is neither preempted by federal law nor

inconsistent with Department Rule 192(7). Additionally, we hold that, as a matter of law, Everi

was not acting as the tribes’ agent when it collected revenue. Accordingly, we affirm the order

granting summary judgment to the Department of Revenue.

                                               FACTS

         Everi, formerly known as Global Cash Access Inc., is a Delaware for-profit corporation

headquartered in Las Vegas, Nevada. It is not a federally recognized Indian tribe or member of a

tribe. For its operations in the state, Everi employs Washington residents and also employs

nonresident employees who visit Washington and use Seattle-Tacoma airport and Washington

roads.

         Everi provides cash access services to tribal casinos in the form of self-service kiosks

located on the casino floor.2 Cash access services include ATM (automatic teller machine)

withdrawals, credit card cash advances, debit card points-of-sale, and check cashing. Cash

access services allow patrons to obtain cash without leaving the casino floor. A casino patron

using cash access services pays a surcharge or transaction fee for the service. Everi

acknowledges that its cash access services and the kiosks are not games of chance or class I, II,

or III gaming. Everi also acknowledges that for the relevant time periods here, it did not track

whether kiosk patrons were Indian or non-Indian.




2
  Everi’s only business activity at issue here is cash access services. Everi’s kiosks also provided
“ticket-in, ticket out” for slot machine earnings redemption and bill-breaking. Clerk’s Papers
(CP) at 946. Further, Everi was authorized by the Washington State Gambling Commission to
sell gambling devices and games of chance.


                                                  2
No. 50791-9-II


       To use one of Everi’s kiosks to access cash, a casino patron swipes or inserts his or her

debit or credit card. After validating the card, the machine requests the patron enter an amount

of cash to withdraw. Once the amount is entered, Everi’s kiosk notifies the patron that a fee will

be charged for the transaction and asks the patron if he or she agrees to pay the fee. If the patron

does not agree, the transaction is cancelled. No fee is collected if the transaction is cancelled. If,

however, the patron agrees to the fee, Everi then sends a request for approval for the cash and fee

to be withdrawn. The Everi kiosk sends the request for approval for the cash and fee to be

withdrawn to its third-party processor located in California.

       The third-party processor obtains approval from the patron’s issuing financial institution

through the appropriate network (Visa, MasterCard, etc.). Once an approval message is

received, the patron’s financial institution sends the amount requested by the patron, plus the fee,

to Everi’s bank account, and the kiosk dispenses the requested cash to the patron. Everi earns

additional revenue from reverse interchange fees paid by the patron’s issuing bank to Everi.

       Everi maintains contracts with a number of Indian tribes in Washington.3 These contracts

govern the types of services Everi provides and the amount of the fees Everi charges the casino

patrons for the cash access services. The contracts also determine what portion of the fees are

kept by Everi and what portion Everi distributes to the tribes as commissions. Depending on the



3
   Everi was licensed by the Washington State Gambling Commission. As required by
Washington-Tribal gaming compacts, Everi was a licensed gaming service provider for each
tribe it contracted with. Washington-Tribal gaming compacts define “Gaming Services” as “the
providing of any goods or services to the Tribe, whether on or off site, directly (or indirectly) in
connection with the operation of Class II gaming in a Gaming Facility, including equipment,
maintenance or security services for the Gaming Facility. Gaming Services shall not include
professional legal and accounting services.” CP at 502.



                                                  3
No. 50791-9-II


contract, the commissions taken by the tribes were between 65 and 67 percent of the revenue

generated by all cash access transactions. The contracts stated that Everi was not exempt from

federal and state taxes based on its “net income, capital or gross receipts.” Clerk’s Papers (CP)

at 1240. The contracts did not expressly establish an agent/principal relationship between the

tribes and Everi.

       The Department of Revenue audited Everi for the period of January 1, 2009 through June

30, 2012 and assessed $375,222 in B&O tax. Everi filed an appeal to the Department’s Appeals

Division, disputing the Department’s authority to tax the transaction. Everi’s appeal was

denied. Everi continued to pay B&O tax. From January 1, 2012 to December 31, 2015 Everi

paid a total of over $1,400,000 in B&O tax to the Department. The Department did not tax the

tribes on their gross revenue from commissions.

       Everi then filed a Notice of Appeal and Complaint for Refund of Taxes in superior court,

seeking a refund of over $1,400,000 for the B&O tax assessed toward its on-reservation cash

access transactions. Everi contended that the tax was preempted by federal law and contrary to

the Department’s Rule 192. Everi filed a motion for summary judgment, and the Department

filed a cross motion for summary judgment. In its response brief to the Department’s cross

motion for summary judgment, Everi alleged that there was an issue of material fact regarding

the amount of gross income because it was acting as the tribes’ agent.

       The trial court ruled that the B&O tax was not preempted by federal law because the

transactions at issue were between Everi and casino patrons, denied Everi’s motion for summary

judgment, and granted the Department’s cross motion for summary judgment. Everi appeals the

trial court’s summary judgment order.



                                                  4
No. 50791-9-II


                                           ANALYSIS

                                       I. LEGAL PRINCIPLES

       We review the grant of a motion for summary judgment de novo and perform the same

inquiry as the trial court. Wash. Imaging Servs., LLC v. Dep’t of Revenue, 171 Wash. 2d 548, 555,

252 P.3d 885 (2011). When reviewing a grant of summary judgment, we consider all facts and

make all reasonable, factual inferences in the light most favorable to the nonmoving party.

Wash. Imaging Servs., 171 Wash. 2d at 555. Summary judgment is appropriate when there is no

genuine issue of material fact and the nonmoving party is entitled to judgment as a matter of law.

CR 56(c).

       A B&O tax is an excise tax on gross income imposed for the “‘privilege of doing

business.’” Ford Motor Co. v. City of Seattle, 160 Wash. 2d 32, 39, 156 P.3d 185 (2007) (quoting

1B KELLY KUNSCH ET AL., WASH. PRACTICE: METHODS OF PRACTICE § 72.7, at 452 (1997)). The

taxable event for a B&O tax is the act of engaging in a business activity. Ford Motor, 160
Wash. 2d at 40. A business engaging in business activities within the State bears the burden of a

B&O tax on the gross income from its activities. RCW 82.04.220(1). “‘Business’ includes all

activities engaged in with the object of gain, benefit, or advantage to the taxpayer or to another

person or class, directly or indirectly.” RCW 82.04.140. “‘Engaging in business’ means

commencing, conducting, or continuing in business and also the exercise of corporate or

franchise powers . . . .” RCW 82.04.150. “Gross income of the business” is “the value

proceeding or accruing by reason of the transaction of the business engaged in” without

deductions of business services. RCW 82.04.080. Gross income includes “compensation for the

rendition of services.” RCW 82.04.080.



                                                 5
No. 50791-9-II


          The B&O tax “shall be levied upon, and collectable from, the person engaging in the

business activities . . . [and] shall constitute a part of the operating overhead of such persons.”

RCW 82.04.500; see Nelson v. Appleway Chevrolet, Inc., 160 Wash. 2d 173, 180, 157 P.3d 847

(2007). The taxpayer bears the burden of proving it qualifies for a tax exemption. Simpson Inv.

Co. v. Dep’t of Revenue, 141 Wash. 2d 139, 149-50, 3 P.3d 741 (2000).

                                      II. FEDERAL PREEMPTION

          Everi argues that for its business activities on tribal lands, federal law preempts B&O

taxation by the State. Specifically, it argues that the tax is preempted by IGRA,4 the Indian

Trader Statutes,5 and the Bracker balancing test. We disagree.

          States have no regulatory authority in areas preempted by federal law. New Mexico v.

Mescalero Apache Tribe, 462 U.S. 324, 333, 103 S. Ct. 2378, 76 L. Ed. 2d 611 (1983). In the

area of tribal law, courts apply unique standards to determine whether federal law preempts the

state’s authority. Confederated Tribes of Siletz Indians v. Oregon, 143 F.3d 481, 486 (9th Cir.

1998). Without an express grant of authority from Congress, federal preemption regarding

Indian affairs prevents a state from applying state law to tribal members on tribal land.

Confederated Tribes of Chehalis Reservation v. Johnson, 135 Wash. 2d 734, 754, 958 P.3d 260

(1998).




4
    25 U.S.C. § 2701-21 (2012).
5
    25 U.S.C. § 261-64 (2012).



                                                   6
No. 50791-9-II


       But, the application of nondiscriminatory state laws to third parties on tribal lands are not

automatically preempted by federal law. Cotton Petroleum Corp. v. New Mexico, 490 U.S. 163,

175, 109 S. Ct. 1698, 104 L. Ed. 2d 209 (1989). A taxed entity on tribal lands bears the burden

of recording transactions with tribal members and with nontribal members to distinguish which

transactions are taxable. Washington v. Confederated Tribes of Colville Indian Reservation, 447
U.S. 134, 160-61, 100 S. Ct. 2069, 65 L. Ed 2d 10 (1980). When a state tax is not categorically

barred or explicitly preempted by federal laws, a court conducts a Bracker balancing analysis,

weighing the federal, tribal, and state interests at stake to determine whether the state tax is

implicitly preempted. White Mountain Apache Tribe v. Bracker, 448 U.S. 136, 142-45, 100 S.

Ct. 2578, 65 L. Ed. 2d 665 (1980); Mashantucket Pequot Tribe v. Town of Ledyard, 722 F.3d
457, 471 (2nd Cir. 2013).

A.     State Not Categorically Barred from Levying a B&O Tax

       A state is without power to tax reservation lands and reservation Indians unless there is a

cession of jurisdiction or some federal statutes permitting it. Okla. Tax Comm’n v. Chickasaw

Nation, 515 U.S. 450, 458, 115 S. Ct. 2214, 132 L. Ed. 2d 400 (1995).       The United States

Supreme Court applies a “categorical approach” to cases where parties allege the State is taxing

reservation lands or Indians. Chickasaw Nation, 515 U.S. at 458.

       It is critical to first determine the entity being taxed. Chickasaw Nation, 515 U.S. at 458.

This determination is done by examining who bears the “legal incidence of a tax.” Chickasaw

Nation, 515 U.S. at 458. The “legal incidence of a tax” falls on the person or entity who has the

legal obligation to pay the tax. Canteen Serv., Inc., v. State, 83 Wash. 2d 761, 762, 522 P.2d 847

(1974). If the legal incidence of the tax rests on a tribe or its members inside Indian country,



                                                  7
No. 50791-9-II


such tax is unenforceable without congressional authorization. Chickasaw Nation, 515 U.S. at

459. If, however, the legal incidence of the tax falls on non-Indians, no categorical bar prevents

the tax. Chickasaw Nation, 515 U.S. at 459.

          Here, the parties agree that legal incidence of the B&O tax rested on Everi. Because

Everi does not claim to be a federally recognized Indian tribe or tribal member, it is a non-Indian

for tax preemption purposes. See Ariz. Dep’t of Rev. v. Blaze Constr. Co., 526 U.S. 32, 34, 119
S. Ct. 957, 143 L. Ed. 2d 27 (1999). Thus, the Department is not categorically barred from

imposing the B&O tax on Everi.

B.        Indian Gaming Regulatory Act (IGRA)

          Everi argues that the B&O tax assessed against it is preempted by IGRA because (1) the

express language of IGRA requires preemption, (2) cash access services are so closely related to

gaming as to fall within IGRA, and (3) the tax was not addressed in the Washington-Tribal

gaming compacts. We disagree that IGRA preempts the B&O tax assessed against Everi.

          1. IGRA Legal Principles

          Congress’s broad power to regulate tribal affairs under the Indian Commerce Clause,6

together with the “semi-independent position” of Indian tribes, create two barriers to state

regulatory authority over tribal land and tribal members. Bracker, 448 U.S. at 142. But when

Congress passed IGRA, it granted the states some role in regulating Indian gaming. Artichoke

Joe’s Cal. Grand Casino v. Norton, 353 F.3d 712, 715 (9th Cir. 2003). IGRA was passed to

allow tribes to operate gaming as a means of promoting tribal economic development, self-



6
    U.S. CONST. art. I, § 8.



                                                  8
No. 50791-9-II


sufficiency, and strong tribal governments and to shield tribal gaming from corrupting influences

to ensure that the tribes were the primary beneficiaries of the gaming operations. 25 U.S.C. §

2702(1), (2); Artichoke Joe’s, 353 F.3d at 715.

       IGRA requires an approved Tribal-State compact regulating gaming before a tribe may

operate class III gaming.7 25 U.S.C. § 2710(d)(1). IGRA describes the provisions that states are

allowed to include in a compact. 25 U.S.C. § 2710(d)(3)(C). The compact between a tribe and a

state may include provisions addressing “subjects that are directly related to the operation of

gaming activities.” 25 U.S.C. § 2710(d)(3)(C)(vii).

       IGRA expressly preempts the governance of gaming on tribal lands. Gaming Corp. of

America v. Dorsey & Whitney, 88 F.3d 536, 544 (8th Cir. 1996). Generally-applicable laws as

applied to non-Indians are not, however, preempted by IGRA when the laws’ effects are de

minimis on a tribe’s ability to regulate its gambling operations. Mashantucket Pequot, 722 F.3d

at 470; Casino Res. Corp. v. Harrah’s Entm’t, Inc., 243 F.3d 435, 440 (8th Cir. 2001); Barona

Band of Mission Indians v. Yee, 528 F.3d 1184, 1192 (9th Cir. 2008).

       For IGRA to preempt a generally-applicable state tax imposed on a nontribal party, the

tax must interfere with a tribe’s ability to regulate its gambling operations. Mashantucket



7
  IGRA established three classes of gaming and these three classes are regulated differently. See
25 U.S.C. § 2703. “Class I gaming covers ‘social games solely for prizes of minimal value or
traditional forms of Indian gaming engaged in by individuals as part of, or in connection with,
tribal ceremonies or celebrations.’ 25 U.S.C. § 2703(6). Class II gaming includes bingo and
card games that are explicitly authorized by a state or ‘not explicitly prohibited by the laws of the
State and are legally played at any location in the State.’ [25 U.S.C.] § 2703(7)(A)(ii) . . . Class
III gaming includes ‘all forms of gaming that are not class I gaming or class II gaming.’ [25
U.S.C.] § 2703(8). It includes the types of high-stakes games usually associated with casino-
style gambling, as well as slot machines and parimutuel horse-wagering.” Artichoke Joe’s, 353
F.3d at 715 (first alteration in original).


                                                  9
No. 50791-9-II


Pequot, 722 F.3d at 470. When neither the Tribal-State compact at issue nor IGRA explicitly

forbid nor permit the state to assess a generally-applicable tax to non-Indians, the compact and

IGRA do not bar the tax. Mashantucket Pequot, 722 F.3d at 469. Several federal cases

discussing IGRA’s application to specific taxes are illustrative of these principles.

       In Casino Res. Corp., the Eighth Circuit held that civil claims against a subcontractor

regarding gaming management and service contracts with tribes were not within IGRA’s

preemptive structure, even though the contracts were closely related to class III gaming. Casino

Res. Corp., 243 F.3d at 438-39. The Eighth Circuit stated, “Although IGRA addresses

management and services contracts to some degree, it was not designed to deal with disputes like

this, which, despite [the litigant’s] creative characterization, is essentially a dispute between a

non-tribal general contractor and non-tribal sub-contractor.” Casino Res. Corp., 243 F.3d at 438-

39 (footnote omitted).

       Similarly, in Mashantucket Pequot, the Second Circuit held that IGRA did not preempt a

town’s generally-applicable personal property tax against non-Indian owners of slot machines

who leased the machines to tribal casinos. Mashantucket Pequot, 722 F.3d at 463. And in

Barona Band, the Ninth Circuit held that a state tax on construction materials for a tribal casino

assessed against a nontribal contractor was not preempted by IGRA. Barona Band, 528 F.3d at

1193. The court also refused to expand an IGRA provision addressing class III gaming to

preempt a tax on a construction contractor building a tribal casino. Barona Band, 528 F.3d at

1193 n.3; 25 U.S.C. § 2710(d)(4). The Barona Band court stated that broadening an IGRA

preemption to include any commercial activity related to tribal gaming such as employment




                                                  10
No. 50791-9-II


contracts, food service contracts, or innkeeper codes, “stretches the statute beyond its stated

purpose.” Barona Band, 528 F.3d at 1193.

       Conversely, in Flandreau, the South Dakota district court held that IGRA preempted a

state regulation. Flandreau Santee Sioux Tribe v. Gerlach, 269 F. Supp. 3d 910, 925 (D.S.D.

2017). There, a gift shop, hotel, recreational vehicle park, food and beverage services, and live

entertainment events, provided by the tribe to nonmembers, were determined to be so closely

associated with Class III gaming that the state’s ability to regulate them was preempted by

IGRA. Flandreau, 269 F. Supp. 3d at 925. The Flandreau court emphasized that the tribe’s

ancillary activities were closely associated with the tribe’s sovereignty and self-governance of its

own gaming. Flandreau, 269 F. Supp. 3d at 925. The court held that the imposition of a state

tax on tribe-sold alcohol, or other tribal amenities directly related to tribal gaming, interfered

with the tribe’s ability to govern its own gaming and, thus, fell within the scope of IGRA

preemption. Flandreau, 269 F. Supp. 3d at 925.

       2. IGRA Does Not Preempt the B&O Tax

       Everi argues that (1) the express language of IGRA preempts the B&O tax, (2) the

services are so closely related to gaming as to fall within IGRA, and (3) the services it provides

are compactable and thus preempted if not addressed in the Washington Tribal-State compacts.

As assessed against Everi, we conclude that IGRA does not preempt the B&O tax because the

tax does not impact tribal governance and is not targeted at gaming.




                                                  11
No. 50791-9-II


       a. No Preemption by IGRA Express Language

       Everi contends that the Department lacks authority to tax Everi because cash access

services are gaming activities. We hold that the Department’s authority to tax is not expressly

preempted by IGRA because Everi’s cash access services are not a class III gaming activity.

       IGRA states that “nothing in this section shall be interpreted as conferring upon a State or

any of its political subdivisions authority to impose any tax, fee, charge, or other assessment

upon an Indian tribe or upon any other person or entity authorized by an Indian tribe to engage in

a class III activity.” 25 U.S.C. § 2710(d)(4).

       The B&O tax here is not a tax on class III activities. The tax is assessed upon Everi for

providing cash access services. Such services are not class III gaming themselves and Everi

admits as much. As a result, 25 U.S.C. § 2710(d)(4) is inapplicable. The Ninth Circuit refused

to extend this IGRA subsection beyond its words, and we likewise decline to extend it here. See

Barona Band, 528 F.3d at 1193 n.3.

       b. No Preemption by Close Association with Gaming

       Everi cites Flandreau to argue that if a service contract exists only because of tribal

gaming operations, it must fall within the preemption of IGRA. 8 We disagree.

       The test for whether IGRA preempts a tax is not whether the tax affects a contract that

exists only because of a tribal casino. For IGRA to preempt a generally-applicable state tax

imposed on a nontribal party, the test is whether the tax interferes with a tribe’s ability to



8
 In discussing the tax at issue, the Flandreau court said, “[M]ost of the transactions the State
seeks to tax are not merely tangentially related to tribal gaming, but would not exist but for the
Tribe’s operation of a casino.” Flandreau, 269 F. Supp. 3d at 922.



                                                  12
No. 50791-9-II


regulate its gambling operations. Mashantucket Pequot, 722 F.3d at 470. Here, that Everi’s cash

access services would not have existed without tribal casinos is of no legal effect. The B&O tax

does not interfere with the tribes’ ability to govern their gaming. Everi’s cash access services

fall outside the realm of IGRA and are, therefore, capable of being subject to generally-

applicable state tax laws.

         c. No Preemption by Tribal-State Compacts

         Everi contends that it provides “Gaming Services” as defined in the Washington Tribal-

State compacts9 and that these services are “directly related to the operation of gaming activities”

as defined in 25 U.S.C. § 2710(d)(3)(C)(vii). Br. of Appellant at 27. Consequently, Everi argues

that any tax on its gaming services was compactable between the State and the tribes. Because

the Washington compacts do not authorize the State to assess a B&O tax on non-Indians, Everi

argues that such tax is preempted by IGRA and the resulting compacts. Everi cites Flandreau10

for support. We disagree with Everi and hold that the Washington-Tribal compacts do not

preempt the State’s B&O tax.

         Everi relies heavily on Flandreau’s discussions about ancillary activities being closely

associated with class III gaming to argue that the case is “directly on point.” Br. of Appellant at

28. In fact, Flandreau does not apply here. Flandreau involved a tribe’s own business activities




9
 “‘Gaming Services’ means “the providing of any goods or services to the Tribe, whether on or
off site, directly (or indirectly) in connection with the operation of Class III gaming in a Gaming
Facility, including equipment, maintenance or security services for the Gaming Facility. Gaming
Services shall not include professional legal and accounting services.” CP at 502.
10
     Flandreau, 269 F. Supp. 3d 910.



                                                 13
No. 50791-9-II


that were directly associated with its class III gaming activities. Flandreau, 269 F. Supp. 3d at

925. The court held that state tax was preempted by the compact and IGRA because it interfered

with tribal governance. Flandreau, 269 F. Supp. 3d at 925. The question here is whether a non-

Indian’s business activities, which are ancillary to class III gaming, interfere with a tribe’s ability

to regulate its gambling operations as to be compactable.

       Here, Everi is not a tribe or tribal member, but rather a contractor operating within tribal

lands. Everi emphasizes its relationships to the tribes as well as its licenses from tribes and the

State to operate, but the taxed business activities are between Everi, a non-Indian, and non-

Indian patrons at cash access machines. See Colville, 447 U.S. at 160-61. The tribes are not

parties to the transactions upon which the B&O tax is assessed.

       For B&O tax purposes, the “business” that Everi engaged in was cash access services

provided to casino patrons. This involved the patron agreeing to pay a fee to receive cash and,

once approved, the dispensing of cash to the patron. The fee collected by Everi is part of Everi’s

gross income. RCW 82.04.080. The tribes do not create a fee agreement with patrons or route

financial transactions through a variety of channels. The tribes merely received a percentage of

Everi’s revenues. Everi was able to engage in these cash access services because of its contracts

with tribes. However, these contractual relationships between the tribes and Everi do not affect

the nature of Everi’s separate contracts with individual patrons who chose to use cash access

services.

       Much like the circumstances in Mashantucket Pequot, the tax here is entirely dependent

on Everi’s ownership and operation of the cash access services. See Mashantucket Pequot, 722
F.3d at 460-63. Because Everi provided cash access services, its revenues from service fees



                                                  14
No. 50791-9-II


remained separate from a tribe or a tribe’s governance of its gaming. The B&O tax is generally

applicable to a business engaging in business activities and is not targeted at gaming. See RCW

82.04.140, .150, .220(1), .500; Nelson, 160 Wash. 2d at 180. Further, there is no evidence that the

B&O tax had an effect on or interfered with tribal governance. The B&O tax was assessed

against Everi directly for its business activities, not against any of the tribes with whom it

contracted, and the tax did not interfere with the tribes’ governance or regulation of gaming. A

B&O tax on Everi’s cash access services was not compactable and, as a result, not within a

compact’s preemptive power through IGRA.

       Accordingly, we hold that the State’s B&O tax on Everi is neither prohibited nor

preempted by IGRA.

C.     Indian Trader Statutes

       Everi further argues that the Indian Trader Statutes preempt the Department’s B&O tax

because Everi provides services to tribes. We hold that the Indian Trader Statutes do not apply

to Everi’s cash access services.

       To protect Indians from fraud when engaging in business with non-Indians, Congress

passed the Indian Trader Statutes. 25 U.S.C. § 261-64; Mashantucket Pequot, 722 F.3d at 468.

These statutes state that the Commissioner of Indian Affairs has “the sole power and authority to

appoint traders to the Indian tribes and to make such rules and regulations as he may deem just

and proper specifying the kind and quantity of goods and the prices at which such goods shall be

sold to the Indians.” 25 U.S.C. § 261.

       Although broadly interpreted initially, the modern Supreme Court has held the Indian

Trader Statutes’ preemptive power is more limited, rejecting the argument that the statutes bar



                                                 15
No. 50791-9-II


“any and all state-imposed burdens on Indian traders.” Dep’t of Taxation & Fin. of N.Y. v.

Milhelm Attea & Bros., Inc., 512 U.S. 61, 74, 114 S. Ct. 2028, 129 L. Ed. 2d 52 (1994). Similar

to IGRA preemption, we examine the person taxed and where the taxed activity occurred to

determine the Indian Trader Statutes’ preemptive effect. Muscogee (Creek) Nation v. Pruitt, 669
F.3d 1159, 1173 (10th Cir. 2012). When a non-Indian provides goods or services to other non-

Indians on tribal lands, the Indian Trader Statutes do not apply. See Muscogee (Creek) Nation,
669 F.3d at 1172-73.

       Here, Everi is a non-Indian whose cash access services occurred on tribal lands. Everi

provided the cash access services to non-Indian casino patrons, not to the tribes or tribe

members. Everi bears the burden of showing it traded with Indians when it provided cash access

services. See Simpson Inv., 141 Wash. 2d at 149-50.

       Everi acknowledges that for the relevant time periods, it did not track whether kiosk

patrons were Indian or non-Indian. Because this case presents a taxed non-Indian providing

services to other non-Indians on tribal lands, we hold that the Indian Trader Statutes are not

applicable and, accordingly, do not expressly preempt the B&O tax.

D.     The Bracker Balancing Test

       Everi next argues that the B&O tax is implicitly preempted. Specifically, Everi asserts

that a Bracker balancing test would show that “[t]he tribal and federal interests in the cash access

services provided by Everi far outweigh the state interests” and, thus, implicitly preempt the




                                                16
No. 50791-9-II


B&O tax applied to Everi. We hold that, after balancing federal, tribal, and state interests, the

B&O tax here is not implicitly preempted by federal law.11

        Although a state tax may not be specifically barred by a federal statute, the tax might still

unlawfully infringe on tribal sovereignty or the objectives of federal legislation and require

preemption. Bracker, 448 U.S. at 142, 149. Federal law will preempt a state tax “if the

transaction giving rise to tax liability occurs on the reservation and the imposition of the tax fails

to satisfy the Bracker interest-balancing test.” Wagnon v. Prairie Band Potawatomi Nation, 546
U.S. 95, 102, 126 S. Ct. 676, 163 L. Ed. 2d 429 (2005). The Bracker balancing test applies when

“a State asserts authority over the conduct of non-Indians engaging in activity on the

reservation.” Bracker, 448 U.S. at 144.

        To determine whether the exercise of state authority violates federal law, a court makes

“a particularized inquiry into the nature of the state, federal, and tribal interests at stake.”

Bracker, 448 U.S. at 145. A court examines relevant federal law in terms of the underlying

broad policies as well as historical notions of tribal independence and sovereignty. Bracker, 448
U.S. at 144-45. A court weighs the “two ‘independent but related’ barriers to the exercise of




11
   The Department argues that the Bracker balancing test does not apply here because the test
does not apply to transactions between non-Indians on Indian land, particularly when no tribe has
joined the proceeding. We disagree.

        Courts utilize the Bracker test to analyze transactions between non-Indians on Indian
land. See Bracker, 448 U.S. at 144 (holding that the test applies when “a State asserts authority
over the conduct of non-Indians engaging in activity on the reservation”); Barona Band, 528
F.3d at 1190. The action at issue here falls squarely within the Bracker court’s category of state
action to be balanced. Because Everi’s cash access services are between non-Indians on Indian
lands, the Bracker balancing test applies.



                                                   17
No. 50791-9-II


state authority over a commercial activity on an Indian reservation: [1] state authority may be

pre-empted by federal law, or [2] it may interfere with the tribe’s ability to exercise its sovereign

functions.” Ramah Navajo Sch. Bd., Inc. v. Bureau of Revenue of N.M., 458 U.S. 832, 837, 102
S. Ct. 3394, 73 L. Ed. 2d 1174 (1982); Mashantucket Pequot, 722 F.3d at 471. Last, a court

examines and gives weight to “[t]he State’s interest in exercising its regulatory authority over the

activity in question.” Ramah, 458 U.S. at 838; Mashantucket Pequot, 722 F.3d at 471.

Preemption is not limited to explicit congressional expressions and ambiguities in federal law are

to be construed generously. Ramah, 458 U.S. at 838. Where the state interest in the tax is

stronger than the federal and tribal interests against it, the tax will not be preempted.

Mashantucket Pequot, 722 F.3d at 476-77; see Bracker, 448 U.S. at 152.

       1. Federal Interests

       To determine the federal interests at stake, we examine relevant federal law in terms of

the underlying policies as well as historical notions of tribal independence and sovereignty.

Bracker, 448 U.S. at 144-45. IGRA was enacted to expressly preempt the field of tribal gaming

on tribal lands. Gaming Corp., 88 F.3d at 544. The policies underlying IGRA are: (1)

“promoting tribal economic development, self-sufficiency, and strong tribal governments;” (2)

shielding Indian gaming “from organized crime and other corrupting influences;” (3) ensuring

“that the Indian tribe is the primary beneficiary of the gaming operation;” and (4) assuring “that

gaming is conducted fairly and honestly by both the operator and players.” 25 U.S.C. § 2702(1),

(2). Of these, the core objective is assuring fairness and honesty in gaming. Barona Band, 528
F.3d at 1193.




                                                  18
No. 50791-9-II


       Here, the B&O tax is assessed against Everi, a non-Indian doing business on Indian land.

Everi admits its cash assess services are not gaming, but contends that they are so integral to

tribal gaming as to fall within the parameters of IGRA. However, no class III or any other class

of gaming regulated by IGRA is directly impacted by a B&O tax on Everi. Policies concerning

tribes retaining control and autonomy over their gaming are not affected, nor are policies

regarding the fairness of gaming. The taxed cash access services are between Everi and non-

Indian individuals who are accessing their cash using Everi’s machines. The taxed business

activity is not gaming. Although the State receives a tangential benefit from tribal gaming

through the B&O tax on Everi, the tribes remain the primary beneficiaries of their gaming

operations. As such, the B&O tax does not interfere with policies supporting tribal self-

sufficiency, economic independence, and tribal governance. The B&O tax has a minor effect on

the federal interest involved.

       2. Tribal Interests12

       To determine tribal interests, we consider both tribal economic development and tribal

sovereignty. Ramah, 458 U.S. at 837; Mashantucket Pequot, 722 F.3d at 471. “[C]ourts have

been quick to dismiss challenges to generally-applicable laws with de minimis effects on a tribe’s

ability to regulate its gambling operations.” Mashantucket Pequot, 722 F.3d at 470. Where a

state seeks to impose a tax on a transaction between a tribe and non-Indians, the state must point




12
   The Department argues that Everi lacks standing to assert tribal interests. We disagree. An
underlying policy of IGRA is “promoting tribal economic development, self-sufficiency, and
strong tribal governments.” 25 U.S.C. § 2702(1). Federal preemption claims necessarily
consider tribal sovereignty and economic self-sufficiency. Accordingly, we fully consider these
interests in a Bracker analysis.


                                                19
No. 50791-9-II


to an interest beyond generally raising revenues. Mescalero, 462 U.S. at 336. However, the

state need not point to a specific interest in assessing a tax on activities between non-Indians.

See Mescalero, 462 U.S. at 336.

       Because a significant component of tribal sovereignty includes geography, whether the

taxed activity occurs on or off tribal lands is an important factor to weigh. Bracker, 448 U.S. at

151. Where the tax burden ultimately falls on the tribe, and the actions being taxed are within a

wholly preemptive area of federal law, such as the education of Indian children, a state B&O tax

was preempted even without an express statutory provision. Ramah, 458 U.S. at 843-45.

However, “under some circumstances a State may exercise concurrent jurisdiction over non-

Indians acting on tribal reservations.” Mescalero, 462 U.S. at 333.

       a. Economic Interest

       Considering the tribes’ economic interests, the B&O tax’s effect is minimal. The

contracts between Everi and the tribes do not indemnify Everi if the State were to tax its

activities. Rather, the inverse is true. The tribes specifically disclaimed tax liability and stated

that Everi was responsible for any taxes assessed against Everi’s “net income, capital or gross

receipts.” CP at 1240. Further, the amount Everi paid to the tribes in commissions was not

affected by the B&O tax. The contracts specified the commission was based on gross surcharges

and interchange fees collected by Everi. Everi does not point to any particular injury to tribal

revenues resulting from the tax. Further, the State need not point to a specific interest in

assessing the tax against Everi because the B&O tax concerns business activities between non-

Indians. See Mescalero, 462 U.S. at 336. Accordingly, the tribal economic interest is weak.




                                                  20
No. 50791-9-II


       b. Sovereignty Interest

       Considering tribal sovereignty, the B&O tax on Everi again has minimal effect. Everi

cites Ramah for the proposition that the federal government has exclusive control over the

privilege of doing business on tribal lands. Ramah, 458 U.S. at 844. Everi further argues that

because the B&O tax is a tax on this privilege, it interferes with tribal sovereignty. But in

Ramah, the court dealt with a tax burden that ultimately fell on the tribe and the activity being

taxed, the construction of a school to educate Indian children, fell within a completely

preemptive area of federal law. Ramah, 458 U.S. at 843-45.

       But here, the tribes are in control of their relationships and contracts with Everi,

determining the fees and commissions associated with cash access services. The tribes are not

subject to the B&O tax and the legal incidence of the tax falls on Everi. See Nelson, 160 Wash. 2d

at 180. However, the taxed activity occurred within the geographic boundaries of tribal lands.

As a result, the tax here has only a modest potential to encroach on tribal sovereignty.

       3. State Interests

       We examine and give weight to the State’s interest in regulating the taxed activity.

Ramah, 458 U.S. at 837; Mashantucket Pequot, 722 F.3d at 471. When “the goods and services

sold are non-Indian, and the legal incidence of [the state’s] taxes falls on non-Indians,” the

balance tips in a state’s favor. Salt River Pima-Maricopa Indian Cmty. v. Waddell, 50 F.3d 734,

737 (9th Cir. 1995). A state has a legitimate interest in raising revenue to provide general

government services. Barona Band, 528 F.3d 1192-93. A state’s interests are “strongest when

non-Indians are taxed, and those taxes are used to provide [those non-Indians] with government

services.” Salt River, 50 F.3d at 739; Colville, 447 U.S. at 157.



                                                 21
No. 50791-9-II


       Here, the taxed activity is the cash access service that Everi, a non-Indian, provides to

non-Indians. In doing business within Washington, Everi and its employees use a variety of

government services. When providing cash access services, Everi used Washington’s

telecommunication infrastructure to communicate with Everi’s processor in California. Everi

employed Washington residents and also employed nonresidents who travelled to Washington,

using Seattle-Tacoma Airport resources and Washington roads. As a result, the State has a

strong interest in assessing the B&O tax against Everi to generate revenue to support the services

it provides to Everi and its employees.

       4. Analysis of Federal, Tribal, and State Interests

       We hold that the State’s interests outweigh the interests of the tribes and federal

government. Although IGRA preempts state gaming laws, it does not preempt, through its

language or underlying policies, cash access services of non-Indians to non-Indians in tribal

casinos. The federal interest here is low. Tribal economic independence is not affected by this

B&O tax because the legal incidence falls on Everi by law and by contract.

       Tribal sovereignty interests are moderate because the activity occurred on tribal lands,

but the tax does not interfere with a tribe’s governance of its own gaming, nor does it prevent the

tribes from doing business with Everi. Here, tribal economic interests are low and sovereignty

interests are moderate.

       Conversely, the state interest in taxing Everi for its cash access services is strong. The

B&O tax assessed against Everi raised general revenue to support government services in

Washington. In turn, Everi and its employees utilized those services.




                                                22
No. 50791-9-II


       Accordingly, after conducting a Bracker balancing test, we hold that the state interest in

the tax outweighs the federal and tribal interests and the B&O tax assessed against Everi is not

preempted by federal law.

                              III. DEPARTMENT OF REVENUE RULES

       Everi contends that Department Rule 192(7) prevents it from assessing a B&O Tax

against Everi’s cash access services at tribal casinos. Specifically, Everi argues that Rule

192(7)(a), (b), and (c) prevents the Department from collecting the B&O tax against Everi. We

disagree.

       The Department may prescribe regulations to enforce the tax code. RCW 82.32.300.

Any person claiming a tax benefit, exemption, or deduction from a taxable category has the

burden of showing that they qualify. Simpson Inv., 141 Wash. 2d at 149-50. Rule 192 is intended

to interpret federal Indian law and apply such precedent to the Department’s enforcement of the

tax code. WAC 458-20-192(1)(c). Rule 192(7) states:

       Generally, a nonenrolled person doing business in Indian country is subject to tax.
       ...
                (a) Preemption of tax on nonmembers - gaming. Gaming by Indian
       tribes is regulated by the federal Indian Gaming Regulatory Act. Nonmembers who
       operate or manage gaming operations for Indian tribes are not subject to tax for
       business conducted in Indian country. This exclusion from tax applies to taxes
       imposed on income attributable to the business activity (e.g., the B&O tax) . . . .

               (b) Preemption of B&O and public utility tax - sales of tangible
       personal property or provision of services by nonmembers in Indian country.
       As explained in this subsection, income from sales in Indian country of tangible
       personal property to, and from the performance of services in Indian country for,
       tribes and tribal members is not subject to B&O (chapter 82.04 RCW) . . . .

                (ii) Provision of services. Income from the performance of services in
       Indian country for the tribe or for tribal members is not subject to the B&O or public
       utility tax. . . .



                                                23
No. 50791-9-II



              (c) Preemption of tax on nonmembers - balancing test - value generated
       on the reservation. In certain instances state sales and use tax may be preempted
       on nonmembers who purchase goods or services from a tribe or tribal members in
       Indian country. The U.S. [S]upreme [C]ourt has identified a number of factors to
       be considered when determining whether a state tax borne by non-Indians is
       preempted, including: The degree of federal regulation involved, the respective
       governmental interests of the tribes and states (both regulatory and revenue raising),
       and the provision of tribal or state services to the party the state seeks to tax. See
       Salt River Pima-Maricopa Indian Community v. Waddell, 50 F.3d 734, (1995).
       This analysis is known as the ‘balancing test.’ . . .

WAC 458-20-192(7).

A.     Rule 192(7)(a)

       Everi argues that Rule 192(7)(a) applies to cash access services in addition to gaming.

We disagree.

       Rule 192(7)(a) states that “Nonmembers who operate or manage gaming operations for

Indian tribes are not subject to tax for business conducted in Indian country.” WAC 458-20-

192(7)(a). As discussed above, Everi’s services, while helpful to gaming, are not gaming

themselves. Because Everi was not engaged in gaming, Rule 192(7)(a) is inapplicable.

Accordingly, we hold that Rule 192(7)(a) does not prevent the assessment of the B&O tax

against Everi.

B.     Rule 192(7)(b)

       Everi argues that the on-reservation services it provides to the tribes fall within Rule

192(7)(b) and are not subject to B&O taxation. We disagree.

       This court interprets regulations using the same rules it uses to interpret statutes. Tesoro

Ref. & Mktg. Co. v. Dep’t of Revenue, 164 Wash. 2d 310, 322, 190 P.3d 28 (2008). When

interpreting a regulation, we examine first the plain language. Silverstreak, Inc. v. Dep't of



                                                 24
No. 50791-9-II


Labor & Indus., 159 Wash. 2d 868, 881, 154 P.3d 891 (2007). If the plain language is subject to

only one reasonable interpretation, it is unambiguous and the court’s inquiry ends. Skagit

County Pub. Hosp. Dist. No. 1 v. Dep’t of Revenue, 158 Wash. App. 426, 437, 242 P.3d 909

(2010).

          Rule 192(7)(b) states that “Income . . . from the performance of services in Indian

country for . . . the tribe or for tribal members is not subject to the B&O . . . or public utility tax.”

WAC 458-20-192(7)(b). Here, the B&O tax is not applied to services Everi provides to the

tribes. It is the service to the patrons, which Everi does not establish are tribal members, not to

the tribes, that was subject to the B&O tax. As a result, Rule 192(7)(b) does not apply to Everi.

C.        Rule 192(7)(c)

          Everi argues that because it believes tribal and federal interests prevail in a Bracker

balancing test, Rule 192(7)(c) also preempts the B&O tax. However, because the language of

the section does not apply to Everi, we disagree.

          Rule 192(7)(c) states that “state sales and use tax may be preempted on nonmembers who

purchase goods or services from a tribe or tribal members in Indian country.” WAC 458-20-

192(7)(c). Here, however, the cash access services are from Everi, not purchased from a tribe or

tribal member as the rule prescribes. Rule 192(7)(c) is unambiguous in requiring that the

purchased services be from a tribe or tribal members on tribal land and, as a result, inapplicable

to Everi. We hold that Rule 192(7)(c) does not preempt the B&O tax as assessed against Everi.

          Accordingly, Rule 192(7) does not prevent the enforcement of a B&O tax on Everi.




                                                   25
No. 50791-9-II


          IV. REMAND FOR ASSESSMENT OF AMOUNT, PASS-THROUGH CONSIDERATION

       Finally, Everi argues that if the B&O tax is not preempted, we should remand to the trial

court to determine Everi’s “gross income” for the tax. Br. of Appellant at 47. Specifically, it

argues that because a large percentage of the “gross income” assessed by the Department for the

B&O tax was actually pass-through income for the tribes, we should remand to ascertain the

correct income to be taxed.13 We hold that as a matter of law, Everi was not acting as the tribes’

agent during its cash access services.

       A business engaging in business activities within the State bears the burden of a B&O tax

on the gross income from its activities. RCW 82.04.220(1). “Gross income” of the business is

“the value proceeding or accruing by reason of the transaction of the business engaged in”

without deductions of business services. RCW 82.04.080(1). Gross income includes

“compensation for the rendition of services.” RCW 82.04.080(1).

       In specific circumstances, a taxpayer can exclude “pass through” income from its “gross

income” for B&O tax purposes. Wash. Imaging Servs., 171 Wash. 2d at 561-62; WAC 458-20-111.

For this exception to apply, there must be a true agency relationship, where both parties consent

to the control of one over the other, and the amount “passing through” cannot be attributable to

the agent’s business activities. Wash. Imaging Servs., 171 Wash. 2d at 562. Where the patrons




13
   The Department argues that Everi failed to plead both that it was acting as the tribes’ agent and
that the amount assessed was incorrect. When reviewing an order granting summary judgment,
an appellate court will consider only issues called to the trial court’s attention. RAP 9.12. The
trial court heard and considered the gross income argument before its decision below to grant the
Department’s motion. Because this issue was called to the trial court’s attention and ruled upon,
we consider the merits of Everi’s argument.



                                                26
No. 50791-9-II


create a contractual relationship promising to pay one entity and have no knowledge of

commissions paid to another entity, the amount is attributed to business activities and the entity

cannot be acting solely as a collection agent. Wash. Imaging Servs., 171 Wash. 2d at 561-62.

       Here, Everi, not the tribes, contracted with casino patrons for cash access services. The

casino patrons, when they agreed to pay the fee, paid it to Everi. There is no indication that the

patrons were aware of Everi’s contractual obligations to provide the tribes commissions, nor did

the cash access services create contractual privity between the patrons and the tribes for the fees.

Accordingly, Everi was not a collection agent of the tribes and cannot reduce its gross taxable

income by the amount it owed the tribes.

       We affirm the order granting the Department’s motion for summary judgment.



                                                                      Worswick, J.
 We concur:



Maxa, C.J.




Melnick, J.




                                                 27